Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed February 4, 2021.

3.	Claims 1, 8, and 12 have been amended and claim 17-19 has been canceled.

4.	Claims 1-16 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-16 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed February 9, 2021.

 6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “in response, returning from the third-party domain to the computing device, a fixed value cookie for storage in the browser, wherein the fixed value cookie has the same value irrespective of a user of the browser, and wherein the fixed value cookie includes a unique identifier corresponding to the first-party; and updating, at the computing device, the fixed value cookie returned from the third-party domain by adding user specific data identifying the user of the browser to generate an updated cookie, the updated 
As argued by the applicant(s), no combination of Goldspink, Yeo, and Ishida, or other prior art of record describes or suggest “updating, at the computing device, the fixed value cookie returned from the third-party domain by adding user specific data identifying the user of the browser to generate an updated cookie, the updated cookie including both the unique identifier from the fixed value cookie and the specific data identifying the user added by the computing device”, as recited in the amended pending claims. 
For these reason, claims 1-16 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 9, 2021